
	
		I
		111th CONGRESS
		1st Session
		H. R. 4099
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Ms. Kilroy (for
			 herself, Mr. Blumenauer,
			 Mr. Al Green of Texas,
			 Ms. Hirono,
			 Mr. Israel,
			 Mr. Moore of Kansas,
			 Mr. Perriello,
			 Mr. Tonko,
			 Mr. Wu, and
			 Mr. Sestak) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish incentives to increase the energy efficiency
		  of federally assisted housing.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficiency Modernization Act of
			 2009.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)federally assisted housing programs provide
			 robust opportunities for energy efficiency improvements and up-front
			 investments in such improvements would provide significant long-term cost
			 savings for taxpayers, provide stimulus to the economy through creation of
			 capital projects and jobs, establish best practices for the industry and be
			 consistent with the mandate of the Department of Housing and Urban Development
			 (HUD);
			(2)the Government
			 Accountability Office reported in an October 2008 study that HUD pays an
			 estimated $5 billion annually for energy costs for approximately 6 million
			 dwelling units of assisted housing, representing almost 17 percent of the
			 Nation’s housing stock;
			(3)according to the
			 Harvard University Graduate School of Design, more than 80 percent of federally
			 assisted housing stock is between 15 years to 30 years old;
			(4)existing rules and
			 regulations do not adequately incentivize owners of HUD-assisted property to
			 maximize efforts to make energy efficiency improvements to such properties;
			 and
			(5)increasing the energy efficiency of
			 federally assisted housing by 25 percent to 40 percent would create near-term
			 savings for HUD of roughly $1 billion to $1.5 billion annually, resulting in
			 substantial long-term cost savings for the Federal Government and for
			 taxpayers.
			3.Green dividend
			 program for federally assisted rental housing
			(a)AuthorityThe Secretary shall establish a program
			 under this section to provide green dividends to owners of covered federally
			 assisted housing projects who undertake utility cost-saving measures that
			 result in utility cost savings for such housing.
			(b)Green
			 dividends
				(1)In
			 generalA green dividend
			 under this section with respect to a covered federally assisted housing project
			 shall be an annual distribution, to the owner of the project, of an amount of
			 the surplus project funds that is equal to the sum of—
					(A)50 percent of the
			 annual utility cost savings resulting from the utility cost-saving measures
			 conducted for the project; and
					(B)any reasonable
			 costs, as determined by the Secretary pursuant to subsection (d)(4), incurred
			 by the owner in carrying out the utility cost-saving measures, including
			 financing costs incurred by the owner or a third party, in compliance with
			 guidelines established pursuant to subsection (d)(3).
					(2)Additional to
			 standard distributionNotwithstanding any other law or regulation
			 relating to a limitation on distributions for a covered federally assisted
			 housing project, a green dividend under this section shall be in addition to
			 the standard distribution that the owner of the project is authorized to
			 receive from the project pursuant to the regulations of the Secretary.
				(c)Standards for
			 measurement and monitoringIn
			 carrying out the program under this section, the Secretary shall establish and
			 utilize the following standardized methods:
				(1)Methods that an
			 owner of a covered federally assisted housing project may use to accurately
			 measure the baseline utility use of the project before undertaking the utility
			 cost-saving measures for the project.
				(2)Methods that an owner of a covered
			 federally assisted housing project may use to effectively monitor reductions in
			 the utility use of the project resulting from the completed utility cost-saving
			 measures for the project.
				(3)Methods that an owner of a covered
			 federally assisted housing project may use to track, and that the Secretary may
			 use to verify, utility cost savings resulting from the utility cost-saving
			 measures for the project that account for the effect of changes in utility
			 costs and such other factors that the Secretary considers necessary or
			 appropriate.
				(d)Other
			 requirements
				(1)Application and
			 selectionThe Secretary shall
			 establish requirements for owners of covered federally assisted housing
			 projects to apply for participation in the program under this section and shall
			 select among such applications based upon selection criteria, which the
			 Secretary shall establish.
				(2)Cost-effectivenessThe
			 Secretary shall establish guidelines to ensure that any utility cost-saving
			 measures undertaken pursuant to the program under this section are
			 cost-effective in relation to the utility cost savings resulting from the
			 measures and the green dividend provided under this section to the
			 owner.
				(3)Energy
			 performance contractsThe Secretary shall establish guidelines
			 for the use of energy performance contracting in carrying out utility
			 cost-saving measures pursuant to the program under this section.
				(4)Financing
			 costsThe Secretary shall
			 establish guidelines for the financing of the reasonable costs incurred by an
			 owner of a covered federally assisted housing project in carrying out utility
			 cost-saving measures under the program under this section, and whether such
			 costs, whether financed by the limited dividend owner or a third party, shall
			 be repayable from project funds.
				(5)Reporting
					(A)To
			 SecretaryThe Secretary shall
			 require each owner of a covered federally assisted housing project for which a
			 green dividend is provided pursuant to the program under this section to submit
			 to the Secretary such reports regarding the project, the utility cost-saving
			 measures undertaken for the project, and the utility cost savings of the
			 project in accordance with such requirements as the Secretary shall
			 establish.
					(B)To
			 CongressThe Secretary shall submit reports to the Congress
			 describing the implementation and operation of the program under this section,
			 as follows:
						(i)Initial
			 reportThe Secretary shall
			 submit reports describing the initial implementation and operation of the
			 program not later than the expiration of the 180-day period beginning upon the
			 date of the enactment of this Act.
						(ii)Annual
			 reportsNot later than the expiration of the 12-month period that
			 begins upon the expiration of the period specified clause (i), and upon the
			 expiration of each successive 12-month period thereafter, the Secretary shall
			 submit a report describing the ongoing operation of the program.
						(e)Preemption of
			 conflicting State laws limiting distributions
				(1)In
			 generalExcept as provided in paragraph (2), no State or
			 political subdivision of a State may establish, continue in effect, or enforce
			 any law, regulation, or administrative requirement that limits or restricts, to
			 an amount that is less than the sum of the amounts provided for under
			 paragraphs (1) and (2) of subsection (b), the amount of surplus project funds
			 accruing after the date of the enactment of this section that may be
			 distributed from any covered federally assisted housing project.
				(2)Exception and
			 waiverParagraph (1) shall not apply to any law or regulation to
			 the extent such law or regulation applies to—
					(A)a State-financed
			 covered federally assisted housing project; or
					(B)a covered
			 federally assisted housing project for which the owner has elected to waive the
			 applicability of paragraph (1).
					(f)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Covered
			 federally assisted housing projectThe term covered federally assisted
			 housing project means any multifamily rental housing project
			 that—
					(A)is provided any
			 rental assistance, mortgage insurance, subsidy, or other financial assistance
			 by the Secretary; and
					(B)that is subject to
			 a limitation on distributions, to the owner, of project funds under section
			 200.106(a), 236.1(c), 880.205(b), 881.205(b), or 883.306(b) of title 24 of the
			 Code of Federal Regulations, or any other statute or regulation applicable to
			 the project.
					(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(3)Surplus project
			 fundsThe term surplus
			 project funds means, with respect to a covered federally assisted
			 housing project, the net revenue of the project after all project expenses have
			 been paid, or funds have been set aside for the payment thereof, and any
			 reserve requirements applicable to the project have been met.
				(4)Utility cost
			 savingsThe term utility cost savings means, with
			 respect to utility cost-saving measures undertaken for a covered federally
			 assisted housing project, the difference between—
					(A)the energy or
			 water costs that would have been incurred for the project if such utility
			 cost-saving measures were not completed; and
					(B)the actual energy
			 or water costs for the project after completion of the utility cost-saving
			 measures.
					(5)Utility
			 cost-saving measuresThe term
			 utility cost-saving measures means, with respect to a covered
			 federally assisted housing project, any rehabilitation, renovation, retrofit,
			 improvement, or alteration for the project that incorporates any technology,
			 equipment, fixture, or material, or promotes any practice, designed to reduce
			 the energy or water consumption of the project.
				(g)RegulationsNot
			 later than the expiration of the 180-day period beginning on the date of the
			 enactment of this Act, the Secretary shall issue any regulations necessary to
			 carry out this section.
			4.Use of residual
			 receipts and reserve for replacements funds for green retrofits of federally
			 assisted rental housing
			(a)AuthorityThe Secretary shall carry out a program
			 under this section to make loans funded from residual receipts to owners of
			 federally assisted housing projects for undertaking green retrofit measures for
			 such housing and to encourage the broader use of reserve for replacements funds
			 to pay for the costs of green retrofit measures for such housing.
			(b)Green retrofit
			 measuresFor purposes of this
			 section, a green retrofit measure with respect to a federally assisted housing
			 project shall be any measure for rehabilitation, renovation, retrofit,
			 improvement, or alteration for the project that—
				(1)is designed to reduce utility consumption,
			 including water, gas, and electricity, or increase energy efficiency, for the
			 project;
				(2)provides a renewable energy system for the
			 project that generates energy from a naturally replenished energy source or
			 sources, such as sunlight, wind, rain, tides, which shall include
			 hydroelectricity, biomass, cogeneration, and new renewable technologies that
			 have yet to be developed; or
				(3)is designed to improve indoor air quality
			 or occupant health and safety, which shall include measures reducing the
			 potential for mold and other allergens, measures improving fresh air
			 ventilation, and installation of carbon monoxide sensors not required by local
			 codes.
				(c)Terms of loans
			 funded from residual receipts and withdrawals from reserve for replacements
			 funds for green retrofit measuresLoans under this section and withdrawals
			 from reserve for replacements funds under this section shall be subject to such
			 terms and conditions as the Secretary shall establish, which shall include the
			 following:
				(1)UseAny loan amounts received, or withdrawals
			 from reserve for replacements funds, may be used only for green retrofit
			 measures set forth in the application approved by the Secretary pursuant to
			 subsection (d)(1).
				(2)AmountThe amount of any loan, or withdrawal from
			 reserve for replacements funds, for any federally assisted housing project may
			 not exceed the amount necessary to carry out the green retrofit measures set
			 forth in the approved application.
				(3)Loan term and
			 interest rateEach loan
			 funded from residual receipts shall have a term to maturity that is
			 satisfactory to the Secretary and shall bear interest at a rate that is
			 satisfactory to the Secretary.
				(d)Other
			 requirements
				(1)Application and
			 selectionThe Secretary shall
			 establish requirements for owners of federally assisted housing projects to
			 apply for loans to be funded from residual receipts and to apply for the use of
			 reserve for replacements funds under this section and shall select among such
			 applications based upon selection criteria, which the Secretary shall
			 establish.
				(2)Reporting
					(A)To
			 SecretaryThe Secretary shall
			 require each owner of a federally assisted housing project for which a loan is
			 provided under this section, or for which the Secretary approves the use of
			 reserve for replacements funds for green retrofit measures pursuant to this
			 section, to submit to the Secretary such reports regarding the green retrofit
			 measures undertaken for the project in accordance with such requirements as the
			 Secretary shall establish.
					(B)To
			 CongressThe Secretary shall submit reports to the Congress
			 describing the implementation and operation of the loan program under this
			 section, as follows:
						(i)Initial
			 reportThe Secretary shall
			 submit a report describing the initial implementation and operation of the
			 program not later than the expiration of the 180-day period beginning upon the
			 date of the enactment of this Act.
						(ii)Annual
			 reportsNot later than the expiration of the 12-month period that
			 begins upon the expiration of the period specified clause (i), and upon the
			 expiration of each successive 12-month period thereafter, the Secretary shall
			 submit a report describing the ongoing operation of the program.
						(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Federally
			 assisted housing projectThe
			 term federally assisted housing project means any multifamily
			 rental housing project for which any rental assistance, mortgage insurance,
			 subsidy, or other financial assistance is provided by the Secretary.
				(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(f)Funding
				(1)Project residual
			 receiptsNotwithstanding any
			 other provision of law, regulation, or administrative requirement to the
			 contrary, the Secretary may authorize the withdrawal of residual receipts in
			 the residual receipts account of a federally assisted housing project, in any
			 amount that the Secretary determines is not needed, and will not be needed,
			 during the term of the use restrictions applicable to the project to ensure the
			 project’s affordability, for costs (as such term is defined in section 502 of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of a loan under this
			 section to the owner of such federally assisted housing project, which loan may
			 be for such federally assisted housing project or for another federally
			 assisted housing project also owned by such owner.
				(2)Residual
			 receipts upon expiration of Federal assistanceNotwithstanding
			 any other provision of law, regulation, or administrative requirement to the
			 contrary, any funds remaining in the residual receipts account of a federally
			 assisted housing project upon the expiration or termination of the Federal
			 assistance received by such project that are returned, or are required to be
			 returned, to the Secretary under any under Federal law, regulation or
			 administrative requirement may be used by the Secretary for costs (as such term
			 is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)) of loans under this section to any federally assisted housing
			 project.
				(3)Project Reserve
			 for Replacements FundsNotwithstanding any other provision of law,
			 regulation, or administrative requirement to the contrary, the Secretary may
			 authorize the owner of a federally assisted housing project to make withdrawals
			 from the reserve for replacements fund of a federally assisted housing project,
			 in any amount that the Secretary deems necessary or appropriate, to fund green
			 retrofit measures for such federally assisted housing project or for another
			 federally assisted housing project owned by such owner.
				(g)RegulationsNot
			 later than the expiration of the 180-day period beginning on the date of the
			 enactment of this Act, the Secretary shall issue any regulations necessary to
			 carry out this section.
			5.Study on
			 exemption from building codes to allow distributive energy generation measures
			 and water efficiency measures
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study to analyze and determine the benefits of
			 establishing a statutory exemption under Federal law from compliance with
			 provisions of State and local building codes that do not affect the health or
			 safety of residents of multifamily housing assisted by the Department of
			 Housing and Urban Development to enable and encourage the construction and
			 installation in such projects of distributive energy generation measures and
			 water efficiency measures.
			(b)Provision of
			 information to Energy Information AdministrationThe Comptroller General shall provide any
			 information collected in conducting the study under this section to the
			 Secretary of Energy to supplement information collected and maintained by the
			 Energy Information Administration of the Department of Energy regarding
			 residential energy consumption.
			(c)ReportNot
			 later than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Congress and to the Secretary of Energy setting forth the results and
			 conclusions of the study under this section.
			6.Reports on
			 utility consumption for HUD-assisted multifamily projects
			(a)In
			 generalTo assist the
			 Secretary of Housing and Urban Development in determining how and where to
			 undertake energy and other utility efficiency measures, the Secretary shall, by
			 regulation, require each owner of an assisted multifamily housing project to
			 report regularly to the Secretary regarding consumption by the project of
			 electricity, water, gas, and other utilities.
			(b)Annual report by
			 SecretaryThe Secretary shall
			 compile the information received pursuant to subsection (a) and submit a report
			 to the Congress and the Energy Information Administration annually regarding
			 total utility consumption by assisted multifamily housing projects. The report
			 shall include all non-aggregated data submitted to the Secretary pursuant to
			 subsection (a).
			(c)Assisted
			 multifamily housing projectFor purposes of this section, the
			 term assisted multifamily housing project means any multifamily
			 housing project that is—
				(1)provided
			 project-based assistance under section 8 of the United States Housing Act of
			 1937, including new construction and substantial rehabilitation
			 projects;
				(2)assisted under
			 section 202 of the Housing Act of 1959 (as amended by section 801 of the
			 Cranston-Gonzalez National Affordable Housing Act);
				(3)assisted under
			 section 202 of the Housing Act of 1959, as such section existed before the
			 enactment of the Cranston-Gonzalez National Affordable Housing Act;
				(4)assisted under
			 section 811 of the Cranston-Gonzalez National Affordable Housing Act;
				(5)financed by a loan
			 or mortgage insured under section 221(d)(3) of the National Housing Act that
			 bears interest at a rate determined under the proviso of section 221(d)(5) of
			 such Act; or
				(6)insured, assisted,
			 or held by the Secretary or a State or State agency under section 236 of the
			 National Housing Act.
				
